FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated June 18, 2012 2 Translation of letter to the Buenos Aires Stock Exchange dated June 18, 2012 Item 1 TRANSLATION Autonomous City of Buenos Aires, June 18, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Relevant Fact. Changes in the Senior Management Structure of YPF S.A. Dear Sirs: The purpose of this letter is to comply with the requirements of the current regulations and inform you of the changes that occurred in the Senior Management Structure of YPF S.A. (the “Company”). I hereby inform you that the Board of Directors of the Company, at its meeting held on June 15, 2012, appointed Messrs:Rodrigo Cuesta as General Counsel, Nicolás Arceo as Director of Administration and Finance, Fernando Giliberti as Director of Strategic Planning and Business Development, Sergio Affronti as Director of Shared Services, Eugenio Sellán as Director of Safety, Health and Environment, Carlos Colo as Director of Exploration, Juan Martín Gandolfo as Director of Exploitation and Gerardo Doria as Director of Upstream Services. Yours faithfully, Gabriel E. Abalos Market relations officer YPF S.A. Item 2 TRANSLATION Autonomous City of Buenos Aires, June 18, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: General Ordinary Shareholders' Meeting of YPF S.A. Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. I hereby inform you that the Board of Directors of the Company, at its meeting held on June 15, 2012, decided to cancel the suspension of the General Ordinary Shareholders' Meeting decided by the Intervention body of YPF S.A. in accordance with the powers granted by decree of necessity and urgency No. 530/2012 and to call a General Ordinary Shareholders’ Meeting to be held on July 17, 2012 at 11:00 a.m. at the Company’s offices. Yours faithfully, Gabriel E. Abalos Market relations officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:June 18,2012 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
